UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                               No. 98-40911
                             SUMMARY CALENDAR



                      UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  VERSUS

                      JUAN MANUEL VASQUEZ, JR.,

                                                    Defendant-Appellant.


           Appeal from the United States District Court
                for the Southern District of Texas
                              (L-98-CR-104-1)


                               June 28, 1999
Before DAVIS, DUHÉ, and PARKER, Circuit Judges.
PER CURIAM 1:
     Court-appointed counsel for Juan Manuel Vasquez (“Vasquez”),
having concluded that there is no meritorious basis for an appeal,
has moved to withdraw as counsel on appeal and has supplemented his
motion with a brief, in compliance with Anders v. California, 386
U.S. 738 (1967).
     Under Anders, a court-appointed attorney may withdraw if he
makes a conscientious examination of the case and finds the appeal
wholly frivolous.     See Anders, 386 U.S. at 744.        To comply with
Anders,   counsel   must    isolate   "possibly   important   issues"   and



     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
"furnish     the    court     with   references       to   the    record   and       legal
authorities to aid it in its appellate function."                   United States v.
Johnson, 527 F.2d 1328, 1329 (5th Cir. 1976).                    After the appellant
is   given   an     opportunity      to    respond,    the    court    makes     a    full
examination        of   the   record      to   determine     whether   the     case     is
frivolous.     See Anders, 386 U.S. at 744.
      Counsel here has fully complied with the Anders requirements.
Vasquez has been advised by the Court of his right to respond to
counsel's motion by raising any points he contends are appealable.
Vasquez failed to raise any such points. Having carefully reviewed
the entire record, which includes the transcript of the guilty-plea
hearing and oral plea agreement, we find no arguable merit in the
appeal.      Accordingly, we grant counsel's motion to withdraw and
dismiss the appeal.
      DISMISSED.